ELECTRONIC RECORD
                                                                         1537-19

COA#      03-11-00317-CR                         OFFENSE:        34.02


           Bennie Fuelberg v. The State of
STYLE:    Texas                                  COUNTY:         Blanco

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    424th District Court


DATE: 07/16/14                    Publish: YES   TC CASE #:      CR01015




                        IN THE COURT OF CRIMINAL APPEALS


         Bennie Fuelberg v. The State of
STYLE:   Texas

           APPELLANT*^*              Petition
                                                      CCA#:
                                                                   I5S1-W
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCAIS:                    DATE:
         fe-VOf&t/                                    JUDGE:
DATE: /ffarch ^s Z.&/6"                               SIGNED:                           PC: _
JUDGE:   P*2                                          PUBLISH:                          DNP:


                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD